DETAILED ACTION\
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 12/15/2021 are as follows:
	Claims 1-20 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 2, 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (U.S. Patent Publication No. 2010/0254081, “Koenig”, previously cited) in view of Ito et al. (Japanese Patent Publication JP2012247168A, “Ito”, previously cited).

Regarding Claim 1, Koenig discloses a local air conditioner (fig 4a, 4b) comprising: 
a heat exchanger (2, 6); 
a first main flow pipe (8); 
a second main flow pipe (9); 
a first branch flow pipe (7) that connects the heat exchanger and the first main flow pipe; and 

However, Koenig does not explicitly disclose wherein the first main flow pipe includes a first connection structure on each of both end portions, and 
the second main flow pipe includes a second connection structure on each of both end portions. 
Ito, however, discloses a heat exchange system (fig 10) wherein a first main flow pipe (9a) includes a first connection structure (11a) on each of both end portions (at least for the middle 9a), and 
the second main flow pipe (9b) includes a second connection structure (11b) on each of both end portions (at least for the middle 9b). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Koenig to provide the first and second connection structures of Ito between the branch pipes in order to allow for the attachment or removal of heat exchangers thereby allowing the air conditioner to be tailored to a specific environment. 

Regarding Claim 2, the combination of Koenig and Ito discloses all previous claim limitations. Koenig further disclose wherein the heat exchanger (2, 6) includes a heat exchange unit (see annotated fig 4b below), 
a first header unit (see annotated fig 4b below) to be connected to the heat exchange unit, and 
a second header unit (see annotated fig 4b below) to be connected to the heat exchange unit, 


    PNG
    media_image1.png
    518
    822
    media_image1.png
    Greyscale


Regarding Claim 5, the combination of Koenig and Ito discloses all previous claim limitations. Koenig further disclose wherein the first branch flow pipe (7) is connected to the first header unit at a first end portion of the first header unit (see annotated fig 4b below), 
the second branch flow pipe (7) is connected to the second header unit at a second end portion of the second header unit (see annotated fig 4b below), and 
the first end portion and the second end portion are located on different sides of side surfaces of the heat exchange unit (see annotated fig 4b below).


    PNG
    media_image2.png
    622
    822
    media_image2.png
    Greyscale


Regarding Claim 11, the combination of Koenig and Ito discloses all previous claim limitations. Koenig, as modified, further discloses a plurality of the first main flow pipes (such as taught by Ito, see annotated fig 10 below); 
a plurality of the second main flow pipes (such as taught by Ito, see annotated fig 10 below); 
a plurality of the first branch flow pipes (7, Koenig); and 
a plurality of the second branch flow pipes (7, Koenig).

    PNG
    media_image3.png
    512
    1080
    media_image3.png
    Greyscale


Regarding Claim 12, the combination of Koenig and Ito discloses all previous claim limitations. Koenig, as modified, further discloses wherein the first connection structure (11a, Ito) and the second connection structure (11b, Ito) each include a normal flange (see annotated fig 1 below, Koenig).

    PNG
    media_image4.png
    512
    1080
    media_image4.png
    Greyscale



5.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig and Ito as applied to claim 2 above, and further in view of Park et al. (U.S. Patent Publication No. 2021/0131749, “Park”, previously cited).

Regarding Claim 3, the combination of Koenig and Ito discloses all previous claim limitations. However, they do not explicitly disclose wherein the first branch flow pipe is connected to the first header unit at a center of the first header unit, and the second branch flow pipe is connected to the second header unit at a center of the second header unit. Park, however, discloses a heat exchanger (fig 6) wherein a first flow pipe (25) is connected to a first header unit (70) at a center of the first header unit, and a second branch flow pipe (24) is connected to a second header unit (80) at a center of the second header unit. It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Koenig, as modified, to provide the centered flow pipe configuration of Park in order to optimize the refrigerant distribution through the heat exchanger. 

6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig and Ito as applied to claim 2 above, and further in view of Kabuto et al. (Japanese Patent Publication JPH07280467A, “Kubato”, previously cited).

Regarding Claim 4, the combination of Koenig and Ito discloses all previous claim limitations. However, they do not explicitly disclose wherein the first branch flow pipe is connected to the first header unit at a first end portion of the first header unit, the second branch flow pipe is connected to the second header unit at a second end portion of the second header .

7.	Claims 6, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig and Ito as applied to claims 1, 2, and 5 above, and further in view of Ashizawa et al. (Japanese Patent Publications JP2011099620A, “Ashizawa”, previously cited).

Regarding Claim 6, the combination of Koenig and Ito discloses all previous claim limitations. However, they do not explicitly disclose wherein at least one of the first main flow pipe and the second main flow pipe includes expandable flexible piping. Ashizawa, however, 

Regarding Claim 17, the combination of Koenig and Ito discloses all previous claim limitations. However, they do not explicitly disclose wherein at least one of the first main flow pipe and the second main flow pipe includes expandable flexible piping. Ashizawa, however, discloses a heat exchanger (fig 1) wherein a first main flow pipe (2, 10, 11) and a second main flow pipe (2, 10, 11) includes expandable flexible piping (11, as it would be expandable to some degree, for example at the bends). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Koenig, as modified, to provide the expandable flexible piping Ashizawa in order to allow for an easier and more versatile connection of the main flow pipes. 

Regarding Claim 20, the combination of Koenig and Ito discloses all previous claim limitations. However, they do not explicitly disclose wherein at least one of the first main flow pipe and the second main flow pipe includes expandable flexible piping. Ashizawa, however, discloses a heat exchanger (fig 1) wherein a first main flow pipe (2, 10, 11) and a second main flow pipe (2, 10, 11) includes expandable flexible piping (11, as it would be expandable to some degree, for example at the bends). It would have been obvious to a person of ordinary skill in the . 

8.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig and Ito as applied to claim 1 above, and further in view of Rusignuolo et al. (U.S. Patent Publication No. 2011/0094257, “Rusignuolo”, previously cited).

Regarding Claim 7, the combination of Koenig and Ito discloses all previous claim limitations. However, they do not explicitly disclose wherein at least one of the first branch flow pipe and the second branch flow pipe includes a branch flow pipe valve. Rusignuolo. However, discloses a heat exchanger system (fig 1) wherein a first branch flow pipe (116a) and the second branch flow pipe (116b) includes a branch flow pipe valve (118). Rusignuolo teaches that this allows for regulation of each heat exchanger (12a, 12b, ¶0014). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Koenig, as modified, to provide the branch flow pipe valves of Rusignuolo in order to allow for regulation of each heat exchanger, thereby improving the capabilities of the system. 

Regarding Claim 8, the combination of Koenig and Ito discloses all previous claim limitations. However, they do not explicitly disclose wherein at least one of the first main flow pipe and the second main flow pipe includes a main flow pipe valve. Rusignuolo. However, discloses a heat exchanger system (fig 1) wherein a first main flow pipe (112) includes a main flow pipe valve (106). Rusignuolo teaches that this allows for expansion of the refrigerant . 

9.	Claim 9, 10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (Japanese Patent Publication JP2012247168A, “Ito”) in view of Koenig et al. (U.S. Patent Publication No. 2010/0254081, “Koenig”, previously cited).

Regarding Claim 9, Ito discloses a local air conditioner system (fig 10) comprising: 
a first local air conditioner (100, see annotated fig 10 below) configured in accordance with a local air conditioner; and 
a second local air conditioner (100) configured in accordance with the local air conditioner, 
wherein the local air conditioner includes a heat exchanger (2, such as shown in fig 2), 
a first main flow pipe (9a, see annotated fig 10 below), 
a second main flow pipe (9b, see annotated fig 10 below), 
wherein the first main flow pipe includes a first connection structure (flanges of 11a) on each of both end portions, and 
the second main flow pipe (flanges of 11b) includes a second connection structure on each of both end portions, 
the first connection structure included in the first local air conditioner and the first connection structure included in the second local air conditioner are connected (fig 10), and 


    PNG
    media_image5.png
    512
    1080
    media_image5.png
    Greyscale

However, Ito does not explicitly disclose a first branch flow pipe that connects the heat exchanger and the first main flow pipe, and 
a second branch flow pipe that connects the heat exchanger and the second main flow pipe. 
Koenig, however, discloses a heat exchanger system (fig 4b) wherein a first branch flow pipe (7, see annotated fig 4b below) that connects a heat exchanger (2, 6) and a first main flow pipe (8), and 
a second branch flow pipe (7, see annotated fig 4b below) that connects the heat exchanger and a second main flow pipe (9). Koenig teaches that the branch pipe can serve as compensation means for thermomechanical stress (¶0072). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention for Ito to provide the branch pipes of Koenig in order to improve the reliability of the device. 


    PNG
    media_image6.png
    487
    804
    media_image6.png
    Greyscale




Regarding Claim 10, Ito discloses a method for manufacturing a local air conditioner system (fig 10) comprising:
 forming a first local air conditioner (100, see annotated fig 10 below); 
the first local air conditioner includes a first heat exchanger (2, such as shown in fig 2), a first main flow pipe (9a), a second main flow pipe (9b), wherein 
the first main flow pipe includes a first connection structure (flange portions of 11a) on each of both end portions, 
the second main flow pipe includes a second connection structure (flange portions of 11b) on each of both end portions, 
forming a second local air conditioner; 

connecting the first connection structure and the third connection structure (fig 10); and 
connecting the second connection structure and the fourth connection structure (fig 10).

    PNG
    media_image7.png
    512
    1080
    media_image7.png
    Greyscale


However, Ito does not explicitly disclose a first branch flow pipe that connects the first heat exchanger and the first main flow pipe, and 
a second branch flow pipe that connects the first heat exchanger and the second main flow pipe,
a third branch flow pipe that connects the second heat exchanger and the third main flow pipe, and 
a fourth branch flow pipe that connects the second heat exchanger and the fourth main flow pipe, wherein 
the third main flow pipe includes a third connection structure on each of both end portions, 

Koenig, however, a discloses a method for manufacturing a local air conditioner system (fig 4b) wherein a first branch flow pipe (7, see annotated fig 4b below) that connects a first heat exchanger (2, 6) and a first main flow pipe (8), and 
a second branch flow pipe (7, see annotated fig 4b below)  that connects the first heat exchanger and a second main flow pipe (9),
a third branch flow pipe (7, see annotated fig 4b below)  that connects a second heat exchanger (2, 6) and the first main flow pipe, and 
a fourth branch flow pipe (7, see annotated fig 4b below) that connects the second heat exchanger and the second main flow pipe.  
Koenig teaches that the branch pipe can serve as compensation means for thermomechanical stress (¶0072). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention for Ito to provide the branch pipes of Koenig in order to improve the reliability of the device. 
	Koenig further discloses providing any number of heat exchangers in the system in order to optimize the heat capacity of the system (see ¶0075). Thus it would have been obvious to provide another local air conditioner on the opposite of the second local heat exchanger in order to increase the heat exchange capacity of the system. This would result in the third main flow pipe including a third connection structure (11a) on each of both end portions and the fourth main flow pipe including a fourth connection structure (11b) on each of both end portions.


    PNG
    media_image8.png
    487
    814
    media_image8.png
    Greyscale


Regarding Claim 13, the combination of Ito and Koenig discloses all previous claim limitations. Ito, as modified, further discloses wherein the first connection structure included in the first local air conditioner and the first connection structure included in the second local air conditioner are connected via a first connection pipe (see annotated fig 10 below, Ito), and the second connection structure included in the first local air conditioner and the second connection structure included in the second local air conditioner are connected via a second connection pipe (see annotated fig 10 below, Ito).


    PNG
    media_image9.png
    514
    1080
    media_image9.png
    Greyscale


Regarding Claim 14, the combination of Ito and Koenig discloses all previous claim limitations. Ito further wherein the first connection structure and the second connection structure each include a normal flange (see annotated fig 10 below).


    PNG
    media_image10.png
    514
    1080
    media_image10.png
    Greyscale


Regarding Claim 15, the combination of Ito and Koenig discloses all previous claim limitations. Ito further discloses wherein the connecting the first connection structure and the 

    PNG
    media_image9.png
    514
    1080
    media_image9.png
    Greyscale


Regarding Claim 16, the combination of Ito and Koenig discloses all previous claim limitations. Ito further wherein the first connection structure and the second connection structure each include a normal flange (see annotated fig 10 below).

10.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig, Ito, and Park as applied to claim 3 above, and further in view of Ashizawa et al. (Japanese Patent Publications JP201199620A, “Ashizawa”, previously cited).

Regarding Claim 18, the combination of Koenig, Ito, and Park discloses all previous claim limitations. However, they do not explicitly disclose wherein at least one of the first main flow pipe and the second main flow pipe includes expandable flexible piping. Ashizawa, . 

11.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig, Ito, and Kabuto as applied to claim 4 above, and further in view of Ashizawa et al. (Japanese Patent Publications JP201199620A, “Ashizawa”, previously cited).

Regarding Claim 19, the combination of Koenig, Ito, and Kabuto discloses all previous claim limitations. However, they do not explicitly disclose wherein at least one of the first main flow pipe and the second main flow pipe includes expandable flexible piping. Ashizawa, however, discloses a heat exchanger (fig 1) wherein a first main flow pipe (2, 10, 11) and a second main flow pipe (2, 10, 11) includes expandable flexible piping (11, as it would be expandable to some degree, for example at the bends). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Koenig, as modified, to provide the expandable flexible piping Ashizawa in order to allow for an easier and more versatile connection of the main flow pipes. 

Response to Arguments
12.	Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 8-9) that Ito fails to disclose first main flow pipe includes a first connection structure on each of both end portions, and the second main flow pipe includes a second connection structure on each of both end portions. The examiner respectfully disagrees; as can be seen in annotated fig 10 below Ito does teach a first main flow pipe (9a) includes a first connection structure (11a) on each of both end portions (at least for the middle 9a), and the second main flow pipe (9b) includes a second connection structure (11b) on each of both end portions (at least for the middle 9b). 


    PNG
    media_image11.png
    404
    720
    media_image11.png
    Greyscale


Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HARRY E ARANT/Primary Examiner, Art Unit 3763